DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
[0007] reads “The radar system locates a locating a gap…”
Appropriate correction is required.
Claim Objections
Claims 3, 10 and 17 are objected to because of the following informalities:  
The claims read "a predicted a size" and should read "a predicted size"
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 10-12, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 3, 10 and 17, the claims recite the limitation " the target vehicle".  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to which target vehicle "the target vehicle" refers to, as the independent claims only refer to "targets"
Regarding claims 4-5, 11-12, and 18-19, the claims are rejected at least based on their respective dependencies on one of the above rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mimura et al (US PUB 2019/0315348, hereinafter Mimura).
Regarding claim 1, Mimura teaches:
A method of operating a host vehicle (fig. 7, disclosing a method), comprising:
determining, at the host vehicle located in a first lane, a gap between targets in a second lane adjoining the first lane (Fig. 6; [0074; 0079-0080], disclosing setting a target area TAs , i.e. a gap between target vehicles mB and mC (labeled m2 and m3 on Fig.6, respectively));
determining a viability value of the gap for a lane change (see at least [0081], disclosing determining that it is possible to change lanes, i.e. a viability value of the gap);
selecting the gap based on the viability value (see at least [0081], disclosing determining that it is possible to change lanes, i.e. a viability value of the gap; [0083], disclosing a repeated iteration until it is determined a lane change is possible, i.e. selecting a gap based on viability);
aligning the host vehicle with the selected gap (see at least Fig. 6, disclosing a host vehicle aligned with a gap; [0083], disclosing a host vehicle moves to the side of the lane-change target, i.e. aligns with the gap); and
merging the host vehicle from the first lane into the selected gap in the second lane ([0084-0085], disclosing controlling the vehicle to travel along a trajectory to merge into the adjacent lane).
Regarding claim 2, Mimura teaches:
The method of claim 1, further comprising selecting the gap based on a comparison of the viability value to at least one threshold (see at least [0079, 0081], disclosing determining if a lane change is possible based on a comparison of time to collision, i.e. a determination for viability, to a threshold value).
Regarding claim 3, Mimura teaches:
The method of claim 1, wherein determining the viability value further comprises determining at least one of: (i) an alignment time for aligning the host vehicle with the gap; (ii) a predicted a size of the gap at the alignment time (Fig. 6; [0070, 0074, 0078-0080], disclosing setting a lane-change target position TAs in between target vehicles, i.e. a predicted size of a gap between target vehicles mB and mC (labeled m2 and m3 on Fig.6, respectively)); and (iii) a relative velocity between the host vehicle and the target vehicle (see at least [0081], disclosing a time to collision, i.e. a relative velocity between a host vehicle and target vehicle).
Regarding claim 4, Mimura teaches:
The method of claim 3, further comprising predicting the size of a safe zone in the gap based on the predicted size of the gap at the alignment time and a length of a buffer zone (Fig. 6; [0070, 0074, 0078-0080], disclosing setting a lane-change target position TAs in between target vehicles, i.e. a predicted size of a gap between target vehicles mB and mC (labeled m2 and m3 on Fig.6, respectively) and a prohibited area RA, i.e. a buffer zone).
Regarding claim 6, Mimura teaches:
The method of claim 1, further comprising locating a first gap and a second gap ([0074], disclosing setting a lane-change target position TAs in between target vehicles, i.e. locating a first gap; [0082], disclosing resetting a target position between two new targets, i.e. locating a second gap), determining a first viability value for the first gap and a second viability value for the second gap ([0081-0083], disclosing determining if it is possible to change lanes, i.e. determining a lane change viability value for each gap), and selecting one of the first gap and the second gap for merging based on a comparison of the first viability value and the second viability value ([0083], disclosing repeating the setting of the TAs, i.e. the gap, and selecting the TAs when it is determined that a lane change is possible, i.e. the viability of a second TAs is selected when it is possible to change lanes compared to when a first TAs is not viable)(see also alternate 103 rejection below).
Regarding claim 7,  Mimura teaches:
The method of claim 1, further comprising controlling a speed of the host vehicle to move to a selected location with respect to one or more target vehicles (see at least [0084, 0088, 0099, and then match its speed to that of the one or more target vehicles (see at least [0067], disclosing keeping inter-vehicle distance, i.e. between the host vehicle and preceding target vehicle, constant, i.e. the speeds are matched).
Regarding claim 8, Mimura teaches:
A system for operating a host vehicle (Fig. 1, disclosing a vehicle system), comprising:
a radar system for locating a gap between targets in a second lane adjoining a first lane, the host vehicle residing in the first lane (Fig. 1, element 12; [0041], disclosing a radar device 12;Fig. 6; [0074; 0079-0080], disclosing setting a target area TAs , i.e. a gap between target vehicles mB and mC (labeled m2 and m3 on Fig.6, respectively)); and
a processor ([0059], disclosing a controller 120, i.e. a processor) configured to:
determine a viability value of the gap for a lane change (see at least [0081], disclosing determining that it is possible to change lanes, i.e. a viability value of the gap);
select the gap based on the viability value (see at least [0081], disclosing determining that it is possible to change lanes, i.e. a viability value of the gap; [0083], disclosing a repeated iteration until it is determined a lane change is possible, i.e. selecting a gap based on viability);
align the host vehicle with the selected gap (see at least Fig. 6, disclosing a host vehicle aligned with a gap; [0083], disclosing a host vehicle moves to the side of the lane-change target, i.e. aligns with the gap); and
merge the host vehicle from the first lane into the selected gap in the second lane ([0084-0085], disclosing controlling the vehicle to travel along a trajectory to merge into the adjacent lane).
claim 9, the claim recites analogous language to claim 2 above, and is therefore rejected under the same premise.
Regarding claim 10, the claim recites analogous language to claim 3 above, and is therefore rejected under the same premise.
Regarding claim 11, the claim recites analogous language to claim 4 above, and is therefore rejected under the same premise.
Regarding claim 13, the claim recites analogous language to claim 6 above, and is therefore rejected under the same premise.
Regarding claim 14, the claim recites analogous language to claim 7 above, and is therefore rejected under the same premise.
Regarding claim 15, Mimura teaches:
A vehicle (see at least Figs. 1 and 2), comprising:
a radar system for locating a gap between targets in a second lane adjoining a first lane, the host vehicle residing in the first lane (Fig. 1, element 12; [0041], disclosing a radar device 12;Fig. 6; [0074; 0079-0080], disclosing setting a target area TAs , i.e. a gap between target vehicles mB and mC (labeled m2 and m3 on Fig.6, respectively)); and
a processor ([0059], disclosing a controller 120, i.e. a processor) configured to:
determine a viability value of the gap for a lane change (see at least [0081], disclosing determining that it is possible to change lanes, i.e. a viability value of the gap);
select the gap based on the viability value (see at least [0081], disclosing determining that it is possible to change lanes, i.e. a viability value of the gap; [0083], disclosing a repeated iteration until it is determined a lane change is possible, i.e. selecting a gap based on viability);
align the host vehicle with the selected gap (see at least Fig. 6, disclosing a host vehicle aligned with a gap; [0083], disclosing a host vehicle moves to the side of the lane-change target, i.e. aligns with the gap); and
merge the host vehicle from the first lane into the selected gap in the second lane ([0084-0085], disclosing controlling the vehicle to travel along a trajectory to merge into the adjacent lane).
Regarding claim 16, the claim recites analogous language to at least claim 2 above, and is therefore rejected under the same premise.
Regarding claim 17, the claim recites analogous language to at least claim 3 above, and is therefore rejected under the same premise.
Regarding claim 18, the claim recites analogous language to at least claim 4 above, and is therefore rejected under the same premise.
Regarding claim 20, the claim recites analogous language to at least claim 6 above, and is therefore rejected under the same premise.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura in view of Sundar Pal et al. (US PUB 2019/0126919, hereinafter Sundar Pal).
Regarding claim 5, Mimura teaches:
The method of claim 3, further comprising determining the gap to be viable when the expected gap size is larger than a gap size threshold (see at least [0080-0081], disclosing determining if there are vehicles in the prohibited area RA, i.e. the gap size is bigger than a threshold where the size of RA is the threshold),… and a relative velocity between the host vehicle and the target vehicle is less than a relative velocity threshold (see at least [0081], disclosing determining a time to collision, i.e. a relative velocity between a host vehicle and 
Mimura does not explicitly teach:
… the alignment time is less than a time threshold value,…
However, in the same field of endeavor, vehicle control, Sundar Pal teaches:
… the alignment time is less than a time threshold value (see at least [0030], disclosing a minimum threshold time for a vehicle to perform a lane change, i.e. an alignment time threshold),…
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the determination of viability for a lane change to include a threshold time, as taught by Sundar Pal.  One would have been motivated to make this modification in order to better determine a navigable space and lane change feasibility, as taught by Sundar Pal in at least [0033].
Regarding claim 12, the claim recites analogous language to at least claim 5 above, and is therefore rejected under the same premise.
Regarding claim 19, the claim recites analogous language to at least claim 5 above, and is therefore rejected under the same premise.
Claims 6, 13 and 20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Mimura in view of Li et al. (US PUB 2020/0307589, hereinafter Li).
Regarding claim 6, Mimura teaches:
The method of claim 1, further comprising locating a first gap and a second gap ([0074], disclosing setting a lane-change target position TAs in between target vehicles, i.e. locating a first gap; [0082], disclosing resetting a target position between two new targets, i.e. locating a second gap), determining a first viability value for the first gap and a second viability value for the second gap ([0081-0083], disclosing determining if it is possible to change lanes, i.e. determining a lane change viability value for each gap), 
	In the same field of endeavor, vehicle control, Li teaches:
selecting one of the first gap and the second gap for merging based on a comparison of the first viability value and the second viability value (see at least Fig. 1C, disclosing multiple trajectories 111 and 112 to reach a first and second gap in an adjacent lane; [0027], disclosing selecting a trajectory with the lowest cost, i.e. a comparison of viability).
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the selection of a gap based on a cost or viability value as taught by Li. One would have been motivated to make this modification in order to improve safety and successful merging, as taught by Li in at least [0021].
Regarding claim 13, the claim recites analogous language to claim 6 above, and is therefore rejected under the same premise.
Regarding claim 20, the claim recites analogous language to claim 6 above, and is therefore rejected under the same premise.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (US 2020/0331476 A1), disclosing automatic lane change choosing a best trajectory.
D’sa et al. (US 2019/0329779 A1), disclosing automatic lane merge.
Rajab et al. (US 2019/0329777 A1), disclosing anticipatory lane merge.
Nishira et al. (US 2005/0256630 A1), disclosing lane change assist considering speed ranges.
Nath et al. (US 2017/0123430 A1), disclosing target selection during automatic lane change. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664